PER CURIAM.
We review Deck v. State, 653 So.2d 435 (Fla. 5th DCA 1995), which expressly and directly conflicts with State v. Owen, 696 So.2d 715 (Fla.1997). We have jurisdiction. Art. Y, § 3(b)(3), Fla. Const.
In Owen we held that police in Florida need not ask clarifying questions if a defendant makes only an equivocal or ambiguous request to terminate an interrogation after having validly waived his or her Miranda1 rights. In a decision which predated Owen, the court below held that an equivocal request to terminate interrogation required the police to either seek clarification or cease the interrogation. Accordingly, we quash the decision below and remand the case for further proceedings.
It is so ordered.
OVERTON, SHAW, HARDING and WELLS, JJ., and GRIMES, Senior Justice, concur.
ANSTEAD, J., concurs in result only.
KOGAN, C.J., dissents.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).